NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               ______________

                                      No. 16-1887
                                    ______________

                          MANHUA MANDY LIN, Doctor,
                                          Appellant

                                          v.

                          ROHM AND HAAS COMPANY,
                           DBA Dow Advanced Materials

                                    ______________

                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                              (D.C. No. 2-11-cv-03158)
                       District Judge: Hon. Legrome D. Davis
                                  ______________

                              Argued: March 16, 2017
                                 ______________

       Before: GREENAWAY, JR., SHWARTZ, GREENBERG, Circuit Judges.

                               (Filed: April 14, 2017)

Stephen L. Braga, Esq.
Ajani Brown [ARGUED]
Brandon Christensen [ARGUED]
University of Virginia Law School
580 Massie Road
Charlottesville, VA 22903

William J. Fox, Esq.
1219 Spruce Street
Philadelphia, PA 19107
       Counsel for Appellant

Jason A. Cabera, Esq.
Philip G. Kircher, Esq.
Raymond A. Kresge, Esq. [ARGUED]
Cozen O’Connor
1650 Market Street
One Liberty Place, Suite 2800
Philadelphia, PA 19103

       Counsel for Appellee

                                     ______________

                                        OPINION
                                     ______________

SHWARTZ, Circuit Judge.

       Manhua “Mandy” Lin sued Rohm and Haas Company for retaliating against her in

violation of Title VII, 42 U.S.C. § 2000e-3(a) and the Pennsylvania Human Relations Act

(“PHRA”), 43 Pa. Cons. Stat. § 955(d). Following an eleven-day bench trial, the District

Court entered judgment in favor of Rohm and Haas. For the reasons set forth below, we

will affirm.

                                             I1

                                             A

       The parties’ dispute has a long history. In 1989, Rohm and Haas hired Lin to

work as a senior scientist. In 1995, Lin was tasked with producing a catalyst to convert

       
          This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
        1
          We recite only those facts necessary to decide this appeal. We accept as true the
facts found by the District Court to the extent those factual findings are unchallenged.
CG v. Pa. Dep’t of Educ., 734 F.3d 229, 234 (3d Cir. 2013).

                                             2
propane to acrylic acid (“AA”). Lin successfully produced such a catalyst, Rohm and

Haas patented the discovery, and Lin was listed as an inventor.

       Lin subsequently began to work with a modified version of the catalyst at the

request of one of her supervisors, Scott Han. Lin researched the potential use of this

modified catalyst in converting propane to AA, while Han and other scientists, led by

Fernando Cavalcanti, explored using this modified catalyst to convert isobutane to

methacrylic acid (“MAA”). Lin did not work on MAA-related research but was exposed

to the research in meetings, through confidential reports, and in conversations with other

scientists.

       In early 1999, Lin filed a charge of discrimination against Rohm and Haas with

the Equal Employment Opportunity Commission (“EEOC”). She alleged that she

requested a promotion after making her discovery, but Rohm and Haas denied that

request, “likening her to a ‘monkey’ that had accidentally invented something.” App. 37.

Lin and Rohm and Haas settled this charge and entered an agreement, which provided,

among other things, that Lin would leave the company and not disclose Rohm and Haas’s

confidential information, unless she received permission from Rohm and Haas to do so.

To this end, Lin agreed to identify the information she sought to use so that Han could

review the material to determine if it contained trade secrets. If a dispute arose, Rohm

and Haas’s Chief Technology Officer, Charles Tatum, would conduct an additional

review.

       Before leaving Rohm and Haas, Lin met with Han to discuss her future

publications and presentations. Han agreed that Lin could give a presentation at an

                                             3
American Chemical Society (“ACS”) conference in March 2000, provided that the

presentation was limited to data predating 1996. Lin emailed Han an outline of her

presentation. Both Han and Tatum reviewed it and concluded that it revealed post-1996

data. Han informed Lin of this conclusion and warned her that Rohm and Haas would

consider legal action if she presented the post-1996 data. Despite this warning, Lin gave

her presentation. Lin subsequently wrote a letter to the EEOC, complaining that Rohm

and Haas had violated the EEOC settlement agreement by attempting to prevent her from

giving the presentation.

       In June 2000, Rohm and Haas sued Lin in the Montgomery County Court of

Common Pleas, claiming that Lin had disclosed confidential information during her ACS

presentation in violation of her fiduciary and contractual duties to the company. In

response, Lin filed a second charge with the EEOC, alleging that Rohm and Haas filed

the Montgomery County lawsuit in retaliation for her complaining to the EEOC about its

efforts to prevent her from presenting her research. In April 2001, the Court of Common

Pleas found that Lin had disclosed trade secrets during her ACS presentation and took

confidential documents with her when she left the company, and preliminarily enjoined

her from using Rohm and Haas’s confidential information and from making any

presentation or publication without approval from Han and/or Tatum after a 90-day trade

secret review.

       In August 2001, Lin filed a third charge of discrimination against Rohm and Haas

with the EEOC. Lin claimed that Rohm and Haas had retaliated against her by delaying a



                                            4
trade secret review of a presentation she had planned to give in Chicago, forcing her to

cancel the presentation.

       In June 2002, Lin sued Rohm and Haas in the United States District Court for the

Eastern District of Pennsylvania based on her second and third EEOC charges. See Lin

v. Rohm & Haas Co. (“Lin I”), 301 F. Supp. 2d 403 (E.D. Pa. 2004). Lin alleged that

Rohm and Haas violated Title VII and the PHRA by seeking the preliminary injunction in

retaliation for the charges she filed with the EEOC. Id. at 405-06. The court ultimately

granted summary judgment in favor of Rohm and Haas. Id. at 406-07.

       In March 2003, an outside lawyer for Rohm and Haas discovered an abstract for a

grant proposal that Lin submitted to the Department of Energy (“DOE”) for a project

related to MAA. The abstract indicated that EverNu, a single-member LLC owned by

Lin, would receive the grant money. The outside lawyer forwarded this abstract to James

Vouros, an in-house intellectual property lawyer for Rohm and Haas who managed the

Montgomery County litigation. Vouros asked Han and Cavalcanti for their opinions on

the abstract, and both indicated that they were concerned that the proposal drew from

Cavalcanti’s research.

       Rohm and Haas served Lin and EverNu with discovery demands in the

Montgomery County litigation related to the DOE abstract. Both Lin and EverNu

objected to the discovery and refused to comply with orders directing them to produce the

documents, and the Court of Common Pleas ordered monetary sanctions, none of which

were ever paid.



                                             5
       EverNu was scheduled to present at a DOE-sponsored exhibition and asked Rohm

and Haas to agree that the preliminary injunction did not apply to EverNu’s information.

After Rohm and Haas refused, EverNu filed an emergency motion, asking the Court of

Common Pleas to hold that EverNu was not bound by the injunction’s trade secret review

requirement. The Court of Common Pleas denied the motion. Nonetheless, EverNu,

through Lin, presented the material at the exhibition.

       In early 2006, Rohm and Haas sought discovery from Temple University, which

provided research facilities and support to EverNu in exchange for twenty percent of its

DOE grant money. In particular, Rohm and Haas sought to depose Daniel Strongin, a

Temple chemistry professor who worked with EverNu, and sought all documents related

to Lin and Strongin’s work on the DOE project.

       After a court ruling compelling production, Temple produced the documents in its

possession related to the DOE project with EverNu, but the production was limited

because Lin had moved her operation from Temple to Villanova University in 2004 and

had taken most of her research with her. Han and Cavalcanti reviewed the Temple

documents. They were concerned that the documents contained Rohm and Haas’s

confidential information but lacked sufficient information at that time to reach a concrete

conclusion. Their concerns were well founded. During Strongin’s March 2007

deposition, Rohm and Haas showed Strongin two confidential research documents related

to Cavalcanti’s MAA research at Rohm and Haas. Strongin testified that the chemistry in

those documents looked similar to the chemistry used in his work with Lin.



                                             6
       During a break on the second day of Strongin’s deposition, Vouros and Mari

Shaw, lead outside counsel for Rohm and Haas, orally extended a settlement offer to

Hugh Hutchison, Lin’s counsel, and John Chesney, EverNu’s counsel.2 Rohm and Haas

offered to drop the Montgomery County litigation and waive all of the accumulated

sanctions if (1) EverNu granted Rohm and Haas a royalty-free, nonexclusive patent

license to any MAA technology it patents in the future and (2) Lin granted Rohm and

Haas a general release from all current or future claims, including EEOC charges.

According to Hutchison and Chesney, Vouros threatened to destroy EverNu’s

relationship with the DOE if Lin declined the settlement offer. Vouros denied making

this threat.3 In any event, Lin rejected the offer, and the Montgomery County litigation

continued.

       In the course of the Montgomery County litigation, Rohm and Haas produced to

Lin forty-five pages of documents reflecting Cavalcanti’s 1999 MAA research. These

documents were subject to a confidentiality stipulation, which prohibited Lin from

sharing the documents with anyone without Rohm and Haas’s consent. Nevertheless, Lin

sent the forty-five pages of documents to the DOE without informing Rohm and Haas or

the Court of Common Pleas, and she asked the DOE to compare the information in those

forty-five pages to her DOE proposal and determine if there was any overlap. In


       2
           At trial, Vouros testified that he did not believe Chesney was present during this
settlement discussion. However, both Chesney and Hutchison testified that Chesney was
present.
         3
           Rohm and Haas indicated that Shaw would also testify about her recollection of
this settlement conversation. However, Rohm and Haas ultimately did not call Shaw to
testify.
                                              7
December 2007, Vouros learned about the unauthorized disclosure from a newspaper

article, contacted the DOE, and the DOE returned the documents.

       Around this same time, Rohm and Haas moved for a default judgment against Lin

in the Montgomery County litigation due to her noncompliance with discovery. In May

2008, the Court of Common Pleas granted Rohm and Haas’s motion and, among other

things, (1) permanently enjoined Lin from using or disclosing any information Rohm and

Haas considers to be confidential or a trade secret, and (2) required Lin to submit to a 90-

day trade secret review with Rohm and Haas for any presentation, publication, or

proposal for three years.

       Vouros informed the DOE of the default judgment, and requested information

about EverNu’s DOE-funded project and the DOE’s planned course of action with

respect to Lin and EverNu, including whether the DOE had stopped all funding of Lin’s

project.4 The DOE told Vouros that it had made only one award to EverNu with respect

to MAA, that all research under the grant had been completed in June 2006, and that the

DOE had no plans to award EverNu additional funds.




                                             B



       4
        Vouros contacted the DOE about Lin and EverNu several times, from December
2007, when Rohm and Haas learned about Lin’s unauthorized disclosure of confidential
information to the DOE, through August 2008, when he inquired as to whether the DOE
had stopped funding Lin and EverNu’s project and whether any DOE funds destined for
EverNu could be forwarded to Rohm and Haas to pay the outstanding sanctions.
                                             8
       Simultaneous with Lin’s failure to produce discovery in the Montgomery County

litigation, Lin filed her fourth charge of discrimination with the EEOC, which is the

charge underlying this case. Lin alleged that Rohm and Haas was retaliating against her

for filing charges with the EEOC by serving burdensome discovery requests on her and

EverNu in the Montgomery County litigation. The EEOC sent this fourth charge to

Rohm and Haas’s employment law group, of which Vouros was not a member. In

October 2004, Raymond Kresge, Rohm and Haas’s outside counsel who had represented

the company in Lin I, wrote a letter to the EEOC, arguing that the dispositive issue in the

charge had already been decided in Lin I. In December 2004, the EEOC dismissed the

charge for lack of jurisdiction. Lin challenged the EEOC’s dismissal. In March 2005,

the EEOC agreed to reconsider its jurisdiction, and Kresge submitted a letter to the

EEOC in opposition to the reconsideration. In April 2007, the EEOC concluded that it

had jurisdiction over Lin’s charge.5

       In March 2011, the EEOC issued a right-to-sue letter to Lin, and she subsequently

filed this lawsuit against Rohm and Haas in the United States District Court for the

Eastern District of Pennsylvania. The District Court conducted a bench trial on Lin’s

Title VII and PHRA retaliation claims and issued a sixty-three page opinion setting forth

its findings of fact and conclusions of law. The District Court credited Vouros’s version

       5
        At trial, Vouros testified that he did not remember learning of the fourth EEOC
charge until the Spring of 2007, when he ran into Kresge on the street and Kresge
informed him that the EEOC had decided to exercise jurisdiction over the charge.
However, Lin established that Vouros had sent an email with respect to the fourth EEOC
charge in April 2005, and Vouros conceded that he must have known of the charge at that
time.

                                             9
of events, finding that Vouros’s actions in directing the Montgomery County litigation,

including the discovery demands, were motivated by a good faith belief that Lin may

have been using Rohm and Haas’s confidential information and thus jeopardizing its

intellectual property. Similarly, the District Court concluded that Vouros contacted the

DOE because of his reasonable belief that Lin was using Rohm and Haas’s confidential

information in her DOE-funded work. Therefore, the District Court found that Rohm and

Haas had legitimate, non-discriminatory reasons for taking those actions, and Lin failed

to prove that her filing of charges with the EEOC was the but-for cause of the adverse

actions taken against her. The District Court then entered judgment in favor of Rohm and

Haas on Lin’s Title VII and PHRA claims. The District Court subsequently denied Lin’s

post-trial motions. Lin appeals.6

                                             II7

                                             A

       “When reviewing a judgment entered after a bench trial, we exercise plenary

review over the District Court’s conclusions of law and review the District Court’s

findings of fact for clear error.” CG v. Pa. Dep’t of Educ., 734 F.3d 229, 234 (3d Cir.

2013) (citation omitted). A trial court’s finding with respect to the existence of

intentional discrimination is a finding of fact, Anderson v. City of Bessemer City, 470


       6
          Lin requests that we remand this case for a new trial. The District Court,
however, determined that Lin waived her motion for a new trial by failing to present any
argument in support of such a request in her post-trial motions. Lin does not challenge
this conclusion on appeal.
        7
          The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have
jurisdiction under 28 U.S.C. § 1291.
                                             10
U.S. 564, 573 (1985), which “must not be set aside unless clearly erroneous,” Fed. R.

Civ. P. 52(a)(6). A finding of fact is clearly erroneous where “although there is evidence

to support it, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.” Anderson, 470 U.S. at 573 (citation and

internal quotation marks omitted).

       We give great deference to factual findings that rest on credibility determinations

because the trial judge is in a “superior[ ] . . . position to make determinations of

credibility,” given that, unlike an appellate judge, “the trial judge [is] aware of the

variations in demeanor and tone of voice that bear so heavily on the listener’s

understanding of and belief in what is said.” Id. at 574-75; see also Fed. R. Civ. P.

52(a)(6) (stating that a “reviewing court must give due regard to the trial court’s

opportunity to judge the witnesses’ credibility”); Dardovitch v. Haltzman, 190 F.3d 125,

140 (3d Cir. 1999) (explaining that because “[t]he credibility of witnesses is

quintessentially the province of the trial court, not the appellate court,” a trial court’s

finding on credibility may be rejected only in “rare circumstances”). Therefore, “when a

trial judge’s finding is based on his decision to credit the testimony of one of two or more

witnesses, each of whom has told a coherent and facially plausible story that is not

contradicted by extrinsic evidence, that finding, if not internally inconsistent, can

virtually never be clear error.” Anderson, 470 U.S. at 575; see also id. at 574 (stating that

“[w]here there are two permissible views of the evidence, the factfinder’s choice between

them cannot be clearly erroneous”).

                                               B

                                              11
       To prevail on claims under Title VII and the PHRA, a plaintiff must prove that

“(1) she engaged in [protected] activity . . . (2) the employer took an adverse employment

action against her; and (3) there was a causal connection between her participation in the

protected activity and the adverse employment action.” Moore v. City of Phila., 461 F.3d

331, 340–41 (3d Cir. 2006) (citation and internal quotation marks omitted); Atkinson v.

LaFayette Coll., 460 F.3d 447, 454 n.6 (3d Cir. 2006) (noting that PHRA claims “are

interpreted coextensively with Title VII claims” (citation omitted)). The District Court

concluded that Lin had engaged in protected activity by filing charges of discrimination

with the EEOC and that Rohm and Haas had taken adverse actions against her by

pursuing the Montgomery County litigation and contacting the DOE. Those conclusions

are not challenged on appeal.

       Rather, this appeal concerns only whether Lin proved that her protected activity

was the but-for cause of the adverse actions taken against her. See Univ. of Tex. Sw.

Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533 (2013) (“Title VII retaliation claims must be

proved according to traditional principles of but-for causation . . . . This requires proof

that the unlawful retaliation would not have occurred in the absence of the alleged

wrongful action or actions of the employer.”); Marra v. Phila. Hous. Auth., 497 F.3d 286,

301 n.11 (3d Cir. 2007) (“[T]he burden of persuading the trier of fact that the defendant

intentionally retaliated against the plaintiff remains at all times with the plaintiff.”

(citation omitted)). The District Court found that she had not and that Rohm and Haas

was at all times motivated by a good faith belief that Lin may have been improperly using

Rohm and Haas’s confidential information. In her appeal of this ruling, Lin raises a

                                              12
single issue: “Whether the district court’s decision to credit Vouros’ testimony that

[Rohm and Haas’s] actions were not motivated by any retaliatory intent against Lin was

clearly erroneous.” Appellant’s Br. 3.

       In support of her position that the District Court clearly erred in crediting Vouros’s

testimony, Lin argues: (1) Vouros’s testimony contained gaps in knowledge and

inconsistencies and was not supported by other evidence in the record, (2) the District

Court should have drawn an adverse inference against Vouros’s testimony because Rohm

and Haas failed to produce Shaw as a witness, and (3) the District Court cannot assume

that Vouros lied on the witness stand and yet choose to credit his testimony about other

aspects of the case.8 We will address these arguments in turn.



                                             1

       8
         Lin also argues that the District Court erred in limiting the evidence she could
offer to events that occurred after January 2005. The District Court imposed a time-
based limitation on the evidence because it determined that claims arising from before
2005 were barred by res judicata due to the resolution of Lin I. The District Court,
however, permitted the parties to offer evidence from the pre-2005 period as background
information. While Lin does not challenge the District Court’s res judicata ruling on
appeal, she contends that she should have been allowed to offer evidence from the pre-
2005 period to establish a course of conduct indicative of Rohm and Haas’s retaliatory
intent. As Rohm and Haas correctly observes, however, this argument is waived because
Lin did not list this issue as an “issue presented” by this appeal in her opening brief. See
Appellant’s Br. 3; see also Nagle v. Alspach, 8 F.3d 141, 143 (3d Cir. 1993) (“When an
issue is either not set forth in the statement of issues presented or not pursued in the
argument section of the brief, the appellant has abandoned and waived that issue on
appeal.” (citations omitted)); Simmons v. City of Phila., 947 F.2d 1042, 1065 (3d Cir.
1991) (noting that an appellant’s brief “must contain statements of all issues presented for
appeal, together with supporting arguments”). Even if the issue is not waived, the
District Court did not abuse its discretion in limiting the evidence, and, in any event, any
error in limiting this evidence was harmless, as the District Court permitted and
considered a substantial amount of pre-2005 evidence at trial.
                                             13
       Lin argues that the District Court clearly erred in crediting Vouros’s testimony

because his testimony was inconsistent, implausible, and contradicted by the evidence.

First, Lin notes that Vouros testified that he did not learn of her fourth EEOC charge until

he saw Kresge in the Spring of 2007, when in fact he sent an email about the charge in

April 2005. Although Vouros had apparently learned about the charge before he ran into

Kresge in 2007, it is unsurprising that he would remember his chance encounter with

Kresge more clearly than a single email he had sent about the case. As the District Court

noted, Vouros sent the April 2005 email almost a decade prior to the time he testified at

trial. The District Court did not clearly err in finding that Vouros credibly testified to the

best of his recollection about when he knew of Lin’s fourth EEOC charge.

       Second, and relatedly, Lin argues that the District Court clearly erred in

concluding that Vouros did not monitor the progress of the fourth EEOC charge because

he had been involved in Rohm and Haas’s dispute with Lin from the beginning. There is

undoubtedly some evidence, such as the April 2005 email, to indicate that Vouros had

knowledge of Lin’s fourth EEOC charge, but this does not show he played an active role

in or even monitored the charge. The evidence showed that the EEOC sent notice of

Lin’s fourth EEOC charge to Rohm and Haas’s employment law group, of which Vouros

was not a member. Further, the evidence indicated that the fourth EEOC charge was

stagnant until April 2007 when the EEOC ultimately decided that it had jurisdiction over

the charge, and Vouros did not litigate the jurisdictional issue. Accordingly, there was

ample evidence to permit the District Court to conclude that Vouros did not actively

monitor the progress of Lin’s fourth EEOC charge. See Anderson, 470 U.S. at 574

                                              14
(holding that a factfinder’s choice between two permissible views of the evidence cannot

be clearly erroneous).

       Third, Lin argues that Vouros’s consistent failure to recall information about

topics that would have been under his purview at Rohm and Haas severely undermined

his credibility as a witness. However, as noted above, Vouros’s lack of recollection

about specific aspects of the numerous disputes between Lin and Rohm and Haas is

hardly surprising or suspicious given their unusually lengthy history and the gaps in time

between many of the relevant events and the trial. The District Court, therefore, did not

clearly err in finding Vouros credible despite his lapses in memory.9

                                             2

       Lin notes that Rohm and Haas stated that it would produce Shaw as a witness to

testify about the March 2007 settlement proposal discussion in which Vouros allegedly

threatened to destroy EverNu’s relationship with the DOE, but it did not call her.

Because Rohm and Haas never called Shaw as a witness, Lin argues that the District

Court should have drawn an adverse “missing witness” inference against Rohm and

Haas. The missing witness inference is “based on the simple proposition that if a party

who has evidence which bears on the issues fails to present it, it must be presumed that

such evidence would be detrimental to his cause.” United States v. Hines, 470 F.2d 225,

230 (3d Cir. 1972) (citation and internal quotation marks omitted). Accordingly, a

factfinder could infer that the missing witness’s testimony would have been adverse, or,

       9
         We have also considered the other purported inconsistencies in Vouros’s
testimony that Lin identified in her brief. None provides a basis to conclude that the
District Court clearly erred in its credibility determination.
                                            15
at the least, not helpful to the party who declined to produce the witness. Id. Here, the

District Court assumed that Vouros threatened to destroy EverNu’s relationship with the

DOE during the March 2007 settlement discussion and therefore effectively adopted the

version of events Lin proffered. By making this assumption, the Court did more than

draw an inference that Shaw’s testimony would have undermined Vouros’s account of

the settlement discussion. Rather, it assumed Vouros’s account was not truthful. In this

circumstance, a missing witness inference was unnecessary, and the District Court did not

err in declining to draw any inference from Shaw’s absence.

                                              3

       Lin also argues that the District Court erred in finding that Vouros was generally

credible despite assuming that he testified falsely about the settlement discussion. Where

a factfinder concludes that a witness has testified falsely concerning one matter, the

factfinder may either reject the remainder of the witness’s testimony or may credit those

parts of the witness’s testimony believed to be true. See Lambert v. Blackwell, 387 F.3d

210, 256 (3d Cir. 2004). Thus, the District Court was not required to conclude that

Vouros testified falsely about any other event in the case merely because it assumed he

testified falsely about the settlement discussion.

       Moreover, even if the District Court found, instead of simply assumed, that

Vouros made the threat and that Vouros made good on this threat by contacting the DOE

about EverNu, such findings would not establish that Vouros’s actions were motivated by

an intent to retaliate against Lin for filing charges with the EEOC. Indeed, there is no

evidence that Rohm and Haas or Vouros acted in retaliation for Lin’s EEOC charges. To

                                             16
the contrary, the evidence established that Lin took numerous actions that provoked

Vouros’s well-founded concern that she was using Rohm and Haas’s confidential

information, including (1) presenting confidential information at the ACS conference

despite Rohm and Haas’s explicit directive that she could not, (2) taking confidential

documents with her when she left Rohm and Haas, (3) submitting a grant proposal to the

DOE that appeared to draw on Cavalcanti’s research, (4) refusing to respond to any

discovery in the Montgomery County litigation despite numerous court orders, (5)

presenting at the DOE-sponsored exhibition despite orders from both Rohm and Haas and

the Court of Common Pleas that she could not, and (6) submitting forty-five pages of

Rohm and Haas’s confidential information to the DOE in violation of the confidentiality

stipulation entered in the Montgomery County litigation. As a result, the District Court’s

conclusion that Vouros, on behalf of Rohm and Haas, was motivated only by a legitimate

concern that Lin may have been using Rohm and Haas’s confidential information was

well-supported and not erroneous.

                                            III

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                            17